DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with arguments/remarks, dated January 21, 2022. Claims 1, 3, 10, 12, 14, 21, 23, 25, and 29 have been amended; claims 2, 13, 24, and 30 have been canceled; and claims 31-34 are new. Claims 1, 3-12, 14-23, 25-29, and 31-34 are currently pending. This communication is considered fully responsive and sets forth below.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 5-6, 10-12, 16-17, 21- 23, 27, 29, and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al. (US 2020/0389878) in view of Lei et al. (US 2020/0374048).
Regarding claim 1, Karaki discloses the method for wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, downlink control information for acknowledgment feedback for at least a first downlink transmission to the UE [Karaki: see Figure 6 and sections 0084 - 0089 & Figure 5 and sections 0082 - 0083; see also Figures 7 - 8 and sections 0091 - 0109 & sections 0121 - 0125; a UE may receive a DCI with a PDSCH- to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non- numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The DCI also includes HARQ process ID(s), PDSCH group ID(s), and corresponding DAI],
wherein acknowledgment feedback for the first downlink transmission is provided in a first acknowledgment feedback transmission that is determined based on a feedback timing indicator [Karaki: see Figure 6 and sections 0084 - 0089 & Figure 5 and sections 0082 - 0083; see also Figures 7 - 8 and sections 0091 - 0109 & sections 0121 - 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ- timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to- HARQ-timing-indicator until further notice. The non-numerical PDSCH-to-HARQ-timing- indicator is for a pending HARQ feedback. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH], and
wherein the downlink control information includes a non-numeric feedback timing indicator that indicates that the first acknowledgment feedback transmission is to be transmitted from the UE to the base station based on a trigger received from the base station [Karaki: see Figure 6 and sections 0084 - 0089 & Figure 5 and sections 0082 - 0083; see also Figures 7 - 8 and sections 0091 - 0109 & sections 0121 - 0125; a UE may receive a OCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ- timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first OCI with a non-numerical PDSCH-to- HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH];
receiving at least the first downlink transmission from the base station, the first downlink transmission having a first HARQ process ID [Karaki: see Figure 6 and sections 0084 - 0089 & Figure 5 and sections 0082 - 0083; see also Figures 7 - 8 and sections 0091 - 0109 & sections 0121 - 0125; a UE may receive a OCI with a PDSCH-to-HARQ­ timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first OCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE further receives downlink data/transmission based on the first OCI (the OCI and downlink data/transmission is associated with a first HARQ process)].
Karaki et al. teach the method without explicitly teaching receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission. 
Lei et al. from the same or similar field of endeavor teach implementing fairness of the method, receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission (paragraph [0050] lines 1-11; Examiner’s Notes: the indication regards to HARQ-ACK feedback in the prior art teaches the limitation of “the first HARQ process ID;” receiving a radio resource control signal from a base unit, e.g., gNB 210 shown in FIG. 6 of the prior art teaches the limitation of “receiving one or more subsequent downlink transmissions from the base station;” in fact, receiving a radio resource control signal with the indication regards to HARQ-ACK feedback from a base unit, e.g., gNB 210 shown in FIG. 6, to transmit the HARQ-ACK feedback in the prior art teaches the limitation of “receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission” in the instant application); and 
transmitting the first acknowledgment feedback transmission to the base station responsive to the trigger (paragraph [0051] lines 1-9; Examiner’s Notes: the indication, e.g., feedback timing information, in the prior art teaches the limitation of “the trigger;” in fact, transmitting HARQ-ACK feedback to gNB 210, as shown in step 635 of FIG. 6, according to the feedback timing information in the prior art teaches the limitation of “transmitting the first acknowledgment feedback transmission to the base station responsive to the trigger” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lei et al. in the system of Karaki et al. 
The motivation for implementing receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission, is to further enhance the mechanism of determining hybrid automatic repeat request acknowledgement (“HARQ-ACK”) feedback timing for semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH), wherein a receiver receives a radio resource control (RRC) signal from a base unit and a processor determines a feedback timing for a SPS PDSCH transmission.
Regarding claim 5, Karaki further discloses the features comprising:
	the method of claim 1, wherein the first HARQ process ID is associated with only the first downlink transmission until an expected transmission time of the first acknowledgment feedback transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 6, Karaki further discloses the features comprising:
	the method of claim 5, wherein the expected transmission time is based on a time indicated by the trigger [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 10, Karaki further discloses the features comprising:
	the method of claim 1, wherein the first HARQ process ID is associated with only the first downlink transmission until an earliest of an expiration of a predetermined time duration, an expected transmission time of the first acknowledgment feedback transmission, or a determination of the expected transmission time of the first acknowledgment feedback transmission based on the trigger from the base station [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same PDSCH group/HARQ process as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 11, Karaki further discloses the features comprising:
	the method of claim 1, wherein the first HARQ process ID is transmitted as part of a group-based acknowledgment feedback transmission for a first group of downlink transmissions that includes the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE  receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 12, Karaki discloses a method for wireless communication at a base station, comprising: 
transmitting, to a user equipment (UE), downlink control information for acknowledgment feedback for at least a first downlink transmission to the UE [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The DCI also includes HARQ process ID(s), PDSCH group ID(s), and corresponding DAI], 
wherein acknowledgment feedback for the first downlink transmission is provided in a first acknowledgment feedback transmission that is determined based on a feedback timing indicator [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator until further notice. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH], and 
wherein the downlink control information includes a non-numeric feedback timing indicator that indicates that the first acknowledgment feedback transmission is to be transmitted from the UE to the base station based on a trigger received from the base station [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH]; 
transmitting at least the first downlink transmission to the UE, the first downlink transmission having a first HARQ process ID [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE further receives downlink data/transmission based on the first DCI (the DCI and downlink data/transmission is associated with a first HARQ process)]. 
Karaki et al. teach the method without explicitly teaching transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission. 
Lei et al. from the same or similar field of endeavor teach implementing fairness of the method, transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission (paragraph [0050] lines 1-11; Examiner’s Notes: the indication regards to HARQ-ACK feedback in the prior art teaches the limitation of “the first HARQ process ID;” receiving a radio resource control signal from a base unit, e.g., gNB 210 shown in FIG. 6 of the prior art teaches the limitation of “receiving one or more subsequent downlink transmissions from the base station;” in fact, receiving a radio resource control signal with the indication regards to HARQ-ACK feedback from a base unit, e.g., gNB 210 shown in FIG. 6, to transmit the HARQ-ACK feedback in the prior art teaches the limitation of “transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission” in the instant application); and 
receiving the first acknowledgment feedback transmission from the UE responsive to the trigger (paragraph [0051] lines 1-9; Examiner’s Notes: the indication, e.g., feedback timing information, in the prior art teaches the limitation of “the trigger;” in fact, transmitting HARQ-ACK feedback to gNB 210, as shown in step 635 of FIG. 6, according to the feedback timing information in the prior art teaches the limitation of “receiving the first acknowledgment feedback transmission from the UE responsive to the trigger” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lei et al. in the system of Karaki et al. The motivation for implementing transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission, is to further enhance the mechanism of determining hybrid automatic repeat request acknowledgement (“HARQ-ACK”) feedback timing for semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH), wherein a receiver receives a radio resource control (RRC) signal from a base unit and a processor determines a feedback timing for a SPS PDSCH transmission.
	Regarding claim 16, Karaki further discloses the features comprising:
	the method of claim 12, wherein the first HARQ process ID is associated with only the first downlink transmission until an expected transmission time of the first acknowledgment feedback transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 17, Karaki further discloses the features comprising:
	the method of claim 16, wherein the expected transmission time is based on a time indicated by the trigger [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 21, Karaki further discloses the features comprising:
	the method of claim 12, wherein the first HARQ process ID is associated with only the first downlink transmission until the earliest of an expiration of a predetermined time duration, an expected transmission time of the first acknowledgment feedback transmission, or a determination of the expected transmission time of the first group-based acknowledgment feedback based on the trigger from the base station [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same PDSCH group/HARQ process as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 22, Karaki further discloses the features comprising:
	the method of claim 12, wherein the first HARQ process ID is transmitted as part of a group-based acknowledgment feedback transmission for a first group of downlink transmissions that includes the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE  receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 23, Karaki discloses a method for setting HARQ timing for PSCH with pending PDSCH-to-HARQ-Timing-Indicator comprising the features:
	an apparatus for wireless communication at a user equipment (UE), comprising: 
	a processor,
	memory coupled with the processor, and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a base station, downlink control information for acknowledgment feedback for at least a first downlink transmission to the UE [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The DCI also includes HARQ process ID(s), PDSCH group ID(s), and corresponding DAI], 
wherein acknowledgment feedback for the first downlink transmission is provided in a first acknowledgment feedback transmission that is determined based on a feedback timing indicator [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator until further notice. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH], and 
wherein the downlink control information includes a non-numeric feedback timing indicator that indicates that the first acknowledgment feedback transmission is to be transmitted from the UE to the base station based on a trigger received from the base station [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH]; 
receive at least the first downlink transmission from the base station, the first downlink transmission having a first HARQ process ID [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE further receives downlink data/transmission based on the first DCI (the DCI and downlink data/transmission is associated with a first HARQ process)].
Karaki et al. teach the apparatus without explicitly teaching receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission. 
Lei et al. from the same or similar field of endeavor teach implementing fairness of the method, receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission (paragraph [0050] lines 1-11; Examiner’s Notes: the indication regards to HARQ-ACK feedback in the prior art teaches the limitation of “the first HARQ process ID;” receiving a radio resource control signal from a base unit, e.g., gNB 210 shown in FIG. 6 of the prior art teaches the limitation of “receiving one or more subsequent downlink transmissions from the base station;” in fact, receiving a radio resource control signal with the indication regards to HARQ-ACK feedback from a base unit, e.g., gNB 210 shown in FIG. 6, to transmit the HARQ-ACK feedback in the prior art teaches the limitation of “receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission” in the instant application); and 
transmitting the first acknowledgment feedback transmission to the base station responsive to the trigger (paragraph [0051] lines 1-9; Examiner’s Notes: the indication, e.g., feedback timing information, in the prior art teaches the limitation of “the trigger;” in fact, transmitting HARQ-ACK feedback to gNB 210, as shown in step 635 of FIG. 6, according to the feedback timing information in the prior art teaches the limitation of “transmitting the first acknowledgment feedback transmission to the base station responsive to the trigger” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lei et al. in the system of Karaki et al. The motivation for implementing receiving one or more subsequent downlink transmissions from the base station with the first HARQ process ID prior to transmitting the first acknowledgment feedback transmission, is to further enhance the mechanism of determining hybrid automatic repeat request acknowledgement (“HARQ-ACK”) feedback timing for semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH), wherein a receiver receives a radio resource control (RRC) signal from a base unit and a processor determines a feedback timing for a SPS PDSCH transmission.
	Regarding claim 27, Karaki further discloses the features comprising:
	the apparatus of claim 23, wherein the first HARQ process ID is associated with only the first downlink transmission until an expected transmission time of the first acknowledgment feedback transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
	Regarding claim 29, Karaki discloses a method for setting HARQ timing for PSCH with pending PDSCH-to-HARQ-Timing-Indicator comprising the features:
an apparatus for wireless communication at a base station, comprising: 
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, to a user equipment (UE), downlink control information for acknowledgment feedback for at least a first downlink transmission to the UE [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The DCI also includes HARQ process ID(s), PDSCH group ID(s), and corresponding DAI], 
wherein acknowledgment feedback for the first downlink transmission is provided in a first acknowledgment feedback transmission that is determined based on a feedback timing indicator [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator until further notice. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH], and 
wherein the downlink control information includes a non-numeric feedback timing indicator that indicates that the first acknowledgment feedback transmission is to be transmitted from the UE to the base station based on a trigger received from the base station [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH]; 
transmit at least the first downlink transmission to the UE, the first downlink transmission having a first HARQ process ID [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE further receives downlink data/transmission based on the first DCI (the DCI and downlink data/transmission is associated with a first HARQ process)].
Karaki et al. teach the apparatus without explicitly teaching transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission. 
Lei et al. from the same or similar field of endeavor teach implementing fairness of the method, transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission (paragraph [0050] lines 1-11; Examiner’s Notes: the indication regards to HARQ-ACK feedback in the prior art teaches the limitation of “the first HARQ process ID;” receiving a radio resource control signal from a base unit, e.g., gNB 210 shown in FIG. 6 of the prior art teaches the limitation of “receiving one or more subsequent downlink transmissions from the base station;” in fact, receiving a radio resource control signal with the indication regards to HARQ-ACK feedback from a base unit, e.g., gNB 210 shown in FIG. 6, to transmit the HARQ-ACK feedback in the prior art teaches the limitation of “transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission” in the instant application); and 
receiving the first acknowledgment feedback transmission from the UE responsive to the trigger (paragraph [0051] lines 1-9; Examiner’s Notes: the indication, e.g., feedback timing information, in the prior art teaches the limitation of “the trigger;” in fact, transmitting HARQ-ACK feedback to gNB 210, as shown in step 635 of FIG. 6, according to the feedback timing information in the prior art teaches the limitation of “receiving the first acknowledgment feedback transmission from the UE responsive to the trigger” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lei et al. in the system of Karaki et al. The motivation for implementing transmitting one or more subsequent downlink transmissions to the UE with the first HARQ process ID prior to receiving the first acknowledgment feedback transmission, is to further enhance the mechanism of determining hybrid automatic repeat request acknowledgement (“HARQ-ACK”) feedback timing for semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH), wherein a receiver receives a radio resource control (RRC) signal from a base unit and a processor determines a feedback timing for a SPS PDSCH transmission.
Regarding claim 33, Karaki further teaches the apparatus, wherein the first HARQ process ID is associated with only the first downlink transmission until an earliest of an expiration of a predetermined time duration, an expected transmission time of the first acknowledgment feedback transmission, or a determination of the expected transmission time of the first acknowledgment feedback transmission based on the trigger from the base station [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same PDSCH group/HARQ process as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
Regarding claim 34, Karaki further discloses the apparatus, wherein the first HARQ process ID is transmitted as part of a group-based acknowledgment feedback transmission for a first group of downlink transmissions that includes the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
5.	Claims 3-4, 7-9, 14-15, 18-20, 25-26, 28, and 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al. (US 2020/0389878) in view of Lei et al. (US 2020/0374048) as applied to claim 1, 12 or 23, and further in view of Wu et al. (US 2021/0282171).
Regarding claim 3, Karaki further discloses the method, wherein the first HARQ process ID is associated with only the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
However, Karaki and Lei do not explicitly disclose the features comprising:
until an expiration of an initial time period. 
WU discloses a wireless communication method comprising the features:
until an expiration of an initial time period [WU: see Figures 8 & 9 and sections 0177 – 0182; see also Figure 6 and sections 0145 – 0150 & Figure 4 and sections 0104 – 0108; see also section 0090; the UE may be configured to provide feedback to group/series of PDSCH received within a HARQ-ACK feedback window (a determined time)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 4, Karaki further discloses the features comprising:
downlink transmission with the first HARQ process ID [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station].
However, Karaki and Lei do not explicitly disclose the features comprising:
the method of claim 3, wherein the initial time period corresponds to a time between an end of the first downlink transmission and one of a subsequent downlink control information transmission that schedules a subsequent downlink transmission or the transmission of the subsequent downlink transmission WU discloses a wireless communication method comprising the features:
WU discloses a wireless communication method comprising the features:
the method of claim 3, wherein the initial time period corresponds to a time between an end of the first downlink transmission and one of a subsequent downlink control information transmission that schedules a subsequent downlink transmission or the transmission of the subsequent downlink transmission [WU: see Figures 8 & 9 and sections 0177 – 0182; see also Figure 6 and sections 0145 – 0150 & Figure 4 and sections 0104 – 0108; see also section 0090; a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
	Regarding claim 7, Karaki further discloses the features comprising:
	the method of claim 1, wherein the first HARQ process ID is associated with only the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
However, Karaki and Lei do not explicitly disclose the features comprising:
until an expiration of a predetermined time duration. 
WU discloses a wireless communication method comprising the features:
until an expiration of a predetermined time duration [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 8, Karaki and Lei teach the method without explicitly disclosing the method, wherein the predetermined time duration is received in radio resource control signaling from the base station.
WU discloses a wireless communication method comprising the features:
the method of claim 7, wherein the predetermined time duration is received in radio resource control signaling from the base station [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 9, Karaki and Lei discloses the method without explicitly teaching the method, wherein the predetermined time duration starts at an end of a reception time of the first downlink transmission or an end of the downlink control information transmission that schedules the first downlink transmission.
WU discloses a wireless communication method comprising the features:
the method of claim 7, wherein the predetermined time duration starts at an end of a reception time of the first downlink transmission or an end of the downlink control information transmission that schedules the first downlink transmission [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 14, Karaki further discloses the features comprising:
the method of claim 13, wherein the first HARQ process ID is associated with only the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
However, Karaki and Lei do not explicitly disclose the features comprising:
until an expiration of an initial time period. 
WU discloses a wireless communication method comprising the features:
until an expiration of an initial time period [WU: see Figures 8 & 9 and sections 0177 – 0182; see also Figure 6 and sections 0145 – 0150 & Figure 4 and sections 0104 – 0108; see also section 0090; the UE may be configured to provide feedback to group/series of PDSCH received within a HARQ-ACK feedback window (a determined time)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 15, Karaki further discloses the features comprising:
the method of claim 14, downlink transmission with the first HARQ process ID [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station].
However, Karaki and Lei do not explicitly disclose the features comprising:
wherein the initial time period corresponds to a time between an end of the first downlink transmission and one of a subsequent downlink control information transmission that schedules a subsequent downlink transmission or the transmission of the subsequent downlink transmission WU discloses a wireless communication method comprising the features:
WU discloses a wireless communication method comprising the features:
wherein the initial time period corresponds to a time between an end of the first downlink transmission and one of a subsequent downlink control information transmission that schedules a subsequent downlink transmission or the transmission of the subsequent downlink transmission [WU: see Figures 8 & 9 and sections 0177 – 0182; see also Figure 6 and sections 0145 – 0150 & Figure 4 and sections 0104 – 0108; see also section 0090; a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
	Regarding claim 18, Karaki further discloses the features comprising:
	the method of claim 12, wherein the first HARQ process ID is associated with only the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
However, Karaki and Lei do not explicitly disclose the features comprising:
until an expiration of a predetermined time duration. 
WU discloses a wireless communication method comprising the features:
until an expiration of a predetermined time duration [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 19, Karaki and Lei disclose the method without explicitly teaching the method, wherein the predetermined time duration is received in radio resource control signaling from the base station.
WU discloses a wireless communication method comprising the features:
the method of claim 18, wherein the predetermined time duration is received in radio resource control signaling from the base station [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 20, Karaki and Lei disclose the method without explicitly teaching the method, wherein the predetermined time duration starts at an end of a reception time of the first downlink transmission or an end of the downlink control information transmission that schedules the first downlink transmission.
WU discloses a wireless communication method, wherein the predetermined time duration starts at an end of a reception time of the first downlink transmission or an end of the downlink control information transmission that schedules the first downlink transmission [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 25, Karaki further discloses the features comprising:
the apparatus of claim 24, wherein the first HARQ process ID is associated with only the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
However, Karaki and Lei do not explicitly disclose the features comprising:
until an expiration of an initial time period. 
WU discloses a wireless communication method comprising the features:
until an expiration of an initial time period [WU: see Figures 8 & 9 and sections 0177 – 0182; see also Figure 6 and sections 0145 – 0150 & Figure 4 and sections 0104 – 0108; see also section 0090; the UE may be configured to provide feedback to group/series of PDSCH received within a HARQ-ACK feedback window (a determined time)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 26, Karaki further discloses the features comprising:
the apparatus of claim 25, downlink transmission with the first HARQ process ID [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station].
However, Karaki and Lei do not explicitly disclose the features comprising:
wherein the initial time period corresponds to a time between an end of the first downlink transmission and one of a subsequent downlink control information transmission that schedules a subsequent downlink transmission or the transmission of the subsequent downlink transmission WU discloses a wireless communication method comprising the features:
WU discloses a wireless communication method comprising the features:
wherein the initial time period corresponds to a time between an end of the first downlink transmission and one of a subsequent downlink control information transmission that schedules a subsequent downlink transmission or the transmission of the subsequent downlink transmission [WU: see Figures 8 & 9 and sections 0177 – 0182; see also Figure 6 and sections 0145 – 0150 & Figure 4 and sections 0104 – 0108; see also section 0090; a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
	Regarding claim 28, Karaki further discloses the features comprising:
	the apparatus of claim 23, wherein the first HARQ process ID is associated with only the first downlink transmission [Karaki: see Figure 6 and sections 0084 – 0089 & Figure 5 and sections 0082 – 0083; see also Figures 7 - 8 and sections 0091 – 0109 & sections 0121 – 0125; a UE may receive a DCI with a PDSCH-to-HARQ-timing-indicator. The PDSCH-to-HARQ-timing-indicator is the timing used for sending HARQ feedback to the base station for the corresponding PDSCH. The UE receives a first DCI with a non-numerical PDSCH-to-HARQ-timing-indicator. The non-numerical PDSCH-to-HARQ-timing-indicator is for a pending HARQ feedback until further notice. The timing and/or the resources for the pending HARQ-ACK feedback may be set to be the same as the first subsequently transmitted HARQ process that belongs to the same group and with valid (numerical) PDSCH-to-HARQ-timing-indicator. The UE receives first downlink data transmission based on the first DCI (the first DCI and the first downlink data transmission are associated with a first HARQ process ID/PDSCH group). The UE further receives a second DCI with a valid (numerical) PDSCH-to-HARQ-timing-indicator and corresponding second downlink data transmission. The second DCI and second downlink data transmission belong to the same HARQ process ID (PDSCH group) as the first DCI and first downlink data transmission. The UE transmits HARQ-ACK feedback for both first and second downlink data transmission, based on the valid (numerical) PDSCH-to-HARQ-timing-indicator, to the base station]. 
However, Karaki and Lei do not explicitly disclose the features comprising:
until an expiration of a predetermined time duration. 
WU discloses a wireless communication method comprising the features:
until an expiration of a predetermined time duration [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 31, Karaki and Lei teach the apparatus without explicitly disclosing the method, wherein the predetermined time duration is received in radio resource control signaling from the base station.
WU discloses a wireless communication method comprising the features:
the method of claim 7, wherein the predetermined time duration is received in radio resource control signaling from the base station [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].
Regarding claim 32, Karaki and Lei discloses the apparatus without explicitly teaching the method, wherein the predetermined time duration starts at an end of a reception time of the first downlink transmission or an end of the downlink control information transmission that schedules the first downlink transmission.
WU discloses a wireless communication method comprising the features:
the method of claim 7, wherein the predetermined time duration starts at an end of a reception time of the first downlink transmission or an end of the downlink control information transmission that schedules the first downlink transmission [WU: Figures 8 & 9 and sections 0177 – 0182, a time range corresponding to values of bits indicating a time range in the first trigger signaling or the second triggering signaling may be preset by a higher layer signaling. The time range includes: a time unit closest to the trigger signaling and/or a time unit farthest from the trigger signaling; or, a time unit where a DCI closest to the trigger signaling is located and/or a time unit where a DCI farthest from the trigger signaling is located; or, a time unit where a data channel closest to the trigger signaling is located and/or a time unit where a data channel farthest from the second trigger signaling is located (section 0180)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karaki and Lei by incorporating techniques of WU in order to provide a more robust system that improves flexibility of the DCI [WU: see sections 0003 – 0005].

Response to Remarks/Arguments
6.	Claims Art Rejections: in the Response filed January 21, 2022, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473